THE STATE OF SOUTH CAROLINA
           In The Court of Appeals

Fairfield Waverly, LLC, Respondent,

v.

Dorchester County Assessor, Appellant.


GS Windsor Club, LLC, Respondent,

v.

Dorchester County Assessor, Appellant.

Appellate Case No. 2017-000569



      Appeal From The Administrative Law Court
      S. Phillip Lenski, Administrative Law Judge


                  Opinion No. 5769
   Heard February 11, 2020 – Filed August 26, 2020
Withdrawn, Substituted, and Refiled December 23, 2020


                     AFFIRMED


Andrew T. Shepherd, of Hart Hyland Shepherd, LLC, of
Summerville, and John G. Frampton, of St. George, both
for Appellant.

Burnet Rhett Maybank, III, and James Peter Rourke, both
of Nexsen Pruet, LLC, of Columbia, for Respondents.
HEWITT, J.: This case concerns section 12-37-3135 of the South Carolina Code
(2014). That statute allows a twenty-five percent property tax exemption when
there is an "Assessable Transfer of Interest" of certain types of real property.

The issue in this case is one of timing. In simple terms, the question presented is
whether a property owner must claim this exemption during the first year of
eligibility or whether there is a longer period.

The Administrative Law Court (ALC) took the latter view and found these
taxpayers properly claimed the exemption. This result follows the best reading of
the statute's language, particularly when the statute is read with an eye on what
actually happens when an assessable transfer of interest occurs. We affirm.

BACKGROUND

This appeal includes two cases that were consolidated at the ALC. The parties
stipulated the facts of both cases. Fairfield Waverly, LLC, and GS Windsor Club,
LLC, (collectively, "Taxpayers") purchased property in Dorchester County during
the closing months of 2012.

Neither taxpayer claimed the ATI Exemption in 2013. When Taxpayers did claim
the exemption in January of 2014, the Dorchester County Assessor ("the
Assessor") denied the requests. Taxpayers appealed to the ALC, and the ALC
ruled in their favor. The Assessor appealed the ALC's decision to this court.

ISSUE ON APPEAL

Did the ALC err in finding the Taxpayers were eligible to claim the ATI
Exemption?

STANDARD OF REVIEW

The applicable standard of review comes from the Administrative Procedures Act.
See S.C. Code Ann. § 1-23-610 (Supp. 2019). Our review is confined to the
record, and we may affirm, reverse, or remand if the ALC's decision is defective in
any of certain particulars. See § 1-23-610(B). We need not list those particulars
here because this case turns on an examination of statutory language. We review
that issue de novo. Town of Summerville v. City of N. Charleston, 378 S.C. 107,
110, 662 S.E.2d 40, 41 (2008).
ANALYSIS

Section 12-37-3135 creates the ATI Exemption. Subsection (A) defines five terms
of art:

            (1) "ATI fair market value" means the fair market value
            of a parcel of real property and any improvements
            thereon as determined by appraisal at the time the parcel
            last underwent an assessable transfer of interest.

            (2) "Current fair market value" means the fair market
            value of a parcel of real property as reflected on the
            books of the property tax assessor for the current
            property tax year.

            (3) "Exemption value" means the ATI fair market value
            when reduced by the exemption allowed by this section.

            (4) "Fair market value" means the fair market value of a
            parcel of real property and any improvements thereon as
            determined by the property tax assessor by an initial
            appraisal, by an appraisal at the time the parcel
            undergoes an assessable transfer of interest, and as
            periodically reappraised pursuant to Section 12-43-217.

            (5) "Property tax value" means fair market value as it
            may be adjusted downward to reflect the limit imposed
            pursuant to Section 12-37-3140(B).

§ 12-37-3135(A). Subsection (B)(1) establishes the exemption itself:

            When a parcel of real property and any improvements
            thereon subject to the six percent assessment ratio
            provided pursuant to Section 12-43-220(e) and which is
            currently subject to property tax undergoes an assessable
            transfer of interest after 2010, there is allowed an
            exemption from property tax of an amount of the ATI
            fair market value of the parcel as determined in the
            manner provided in item (2) of this subsection.
            Calculation of property tax value for such parcels is
            based on exemption value. The exemption allowed by
            this section applies at the time the ATI fair market value
            first applies.

§ 12-37-3135(B)(1). Subsection (B)(2) sets the exemption's amount and gives two
limitations:

            (a) The exemption allowed by this section is an amount
            equal to twenty-five percent of ATI fair market value of
            the parcel. However, no exemption value calculated
            pursuant to this section may be less than current fair
            market value of the parcel.

            (b) If the ATI fair market value of the parcel is less than
            the current fair market value, the exemption otherwise
            allowed pursuant to this section does not apply and the
            ATI fair market value applies as provided pursuant to
            Section 12-37-3140(A)(1)(b).

§ 12-37-3135(B)(2). These limitations operate to establish the "current fair market
value"—in laymen's terms, the pre-sale fair market value—as the "floor" for
property tax purposes.

Subsection (C) requires a notification procedure for the exemption:

            The exemption allowed in this section does not apply
            unless the owner of the property, or the owner's agent,
            notifies the county assessor that the property will be
            subject to the six percent assessment ratio provided
            pursuant to Section 12-43-220(e) before January
            thirty-first for the tax year for which the owner first
            claims eligibility for the exemption. No further
            notifications are necessary from the current owner while
            the property remains subject to the six percent
            assessment ratio.

§ 12-37-3135(C).

A different statute provides that "once every fifth year each county or the State
shall appraise and equalize those properties under its jurisdiction." S.C. Code Ann.
§ 12-43-217(A) (2014). "[T]he county or State shall implement the program and
assess all property on the newly appraised values." Id.

Here, and below, the parties' arguments center on section 12-37-3135's language.
Though we look at the whole statute when considering how it operates, the parts
directly at issue in this case are the definitions in subsection (A) of "ATI fair
market value" and "current fair market value," as well as subsection (C) which says
the exemption does not apply unless the county is given notice "before January
thirty-first for the tax year for which the owner first claims eligibility for the
exemption." § 12-37-3135(C).

Taxpayers claim section 12-37-3135's plain meaning allows them to choose when
to claim the ATI Exemption. They argue the words "first claims" in subsection (C)
shows the legislature contemplated some property owners might not claim the ATI
Exemption immediately. To the same end, Taxpayers point out that the statute
does not affirmatively direct or require property owners to claim the ATI
Exemption the first year they are eligible to do so.

The Assessor contends any delay in claiming the exemption causes problems with
the statutory definitions. The Assessor's basic argument relies on the fact that a
property's "current" fair market value changes over time. Specifically, the
Assessor argues that when a taxpayer delays in claiming the ATI Exemption, the
delay causes the "ATI fair market value"—the appraised price after the property
changed hands—to often become the same (or nearly the same) as the property's
"Current fair market value." This happens because property is reappraised when
an assessable transfer of interest occurs. In the Assessor's view, this necessarily
triggers subsection (B)(2)'s statutory "floor" that the property's exemption value
may not be less than its "current fair market value."

In other words, the Assessor argues a delay in claiming the exemption is not
necessarily forbidden. A delay simply means the exemption will have no practical
benefit because two of the statute's key terms—"ATI fair market value" and
"current fair market value"—end up being the same number and because that
number is the floor below which the exemption may not go.

There are two reasons we find the Taxpayers properly claimed the ATI Exemption.
First, we find section 12-37-3135's language envisions a taxpayer might not claim
the ATI Exemption immediately. As noted above, subsection (C) explains that the
ATI Exemption does not apply unless the county has notice "before January
thirty-first for the tax year for which the owner first claims eligibility for the
exemption." § 12-37-3135(C). That language implicitly, if not directly,
acknowledges an owner might not claim the exemption immediately. It plainly is
not an affirmative requirement that a property owner claim the ATI Exemption
during the first year of eligibility.

Section 12-37-3135(B)(1) supports this reading as well. That subsection explains
the ATI Exemption "applies at the time the ATI fair market value first applies."
This suggests the legislature intended the ATI Exemption's value to be set and
established at the time the assessable transfer of interest occurs. See Beaufort Cty.
v. S.C. State Election Comm'n, 395 S.C. 366, 371, 718 S.E.2d 432, 435 (2011)
("The primary rule of statutory construction is to ascertain and give effect to the
intent of the General Assembly.").

Second, we note that this statute is one of several property tax statutes. We do not
look at statutes in isolation. Instead, we consider how the statutes operate with
each other when striving to arrive at any one statute's proper meaning. See S.C.
State Ports Auth. v. Jasper Cty., 368 S.C. 388, 398, 629 S.E.2d 624, 629 (2006)
("In construing statutory language, the statute must be read as a whole and sections
which are a part of the same general statutory law must be construed together and
each one given effect."); Duke Energy Corp. v. S.C. Dep't of Revenue, 415 S.C.
351, 355, 782 S.E.2d 590, 592 (2016) ("[T]he [c]ourt should not concentrate on
isolated phrases within the statute, but rather, read the statute as a whole and in a
manner consonant and in harmony with its purpose.").

All taxpayers are liable for property taxes based on the property they own as of
December 31 of the preceding year. See S.C. Code Ann. § 12-37-610 (2014). The
tax bills for a given year do not go out until September of that year. See S.C. Code
Ann. § 12-45-70(A) (2014). The bills for the "current" tax year are not due until
the following January. Id.

There is also a statutory requirement that property be reappraised when it is sold.
The legislature enacted that statute, often referred to in common parlance as "point
of sale," in 2006. See S.C. Code Ann. § 12-37-3150 (2014). The county has to
give the new property owner notice of a reappraisal by July 1 or as soon thereafter
as practical. See S.C. Code Ann. § 12-60-2510 (2014). Related statutes explain
the procedures for a property owner to contest the reappraised value. See, e.g.,
S.C. Code Ann. § 12-60-2520 to -2540 (2014).

These features of the law—that tax liability for the current year looks backwards,
that taxes are not billed until late in the "current" year or due until the next year,
and that the reappraisal process following an assessable transfer of interest does
not happen instantaneously—cannot help but inform our analysis on the ATI
Exemption. To illustrate this, consider the position of someone who buys property
after the month of January in a given year. We use January because January 31 is
the key date for claiming the ATI Exemption in section 12-37-3135(C).

The person who buys property after January must have until January 31 of the
following year to claim the ATI Exemption. To conclude otherwise would make
the statute meaningless. By that time, however, the law envisions the property will
have been reappraised.

This matters because it shows that even by the first January following the sale, the
property's "current" fair market value will actually be the property's new and
reappraised value. This illustrates the definitional parts of the ATI Exemption
cannot change over time as the Assessor argues. Doing so would cause the ATI
Exemption to "collapse" on itself the same way the Assessor argues it "collapses"
for Taxpayers here.

Now consider the situation when, as here, an assessable transfer occurs later in the
year. GS Windsor Club bought its property in November of 2012. Fairfield
Waverly bought its property that December. Both taxpayers were going to be
statutorily liable for the 2013 property taxes because they owned the property as of
December 31, 2012. We do not know whether the reappraisal process would occur
by the end of 2012, but we doubt it. Neither taxpayer would receive their first tax
bill until September of 2013. That bill would be due in January of 2014.

The Assessor contends that even by the receipt of the first tax bill in September of
2013, Taxpayers already lost the ability to claim the ATI Exemption because they
did not do so by the previous January, almost immediately after both sales
occurred. We believe a construction that bars Taxpayers in this situation from
claiming the exemption would create a disorderly process rather than an orderly
one. We cannot conceive of a reason why one set of purchasers—those who
purchase property early in the year—would be afforded two tax years to claim the
ATI Exemption and a flexible reading of the word "current" while a second
group—those who purchase later in the year—would have not even a year (here,
less than two months) to make the same election and would have a literal reading
of the word "current" pressed upon them.

Precedent explains the ultimate goal in statutory interpretation is to give effect to
the statute's intent. See Denman v. City of Columbia, 387 S.C. 131, 138, 691
S.E.2d 465, 468 (2010). Section 12-37-3135's basic purpose is to provide property
owners relief from the potentially burdensome increase in tax liability caused by an
assessable transfer of interest and the subsequent reappraisal. We believe the
legislature intended all purchasers would have a meaningful opportunity to claim
the ATI Exemption. Accordingly, we find the legislature articulated that intent in
tying the exemption's application to notice by January 31 of "the tax year for which
the owner first claims eligibility." § 12-37-3135(C).

In their brief and at oral argument, the Taxpayers contended this interpretation of
the statute would allow property owners to claim the ATI Exemption several years,
or even decades, after the assessable transfer of interest occurs. We disagree.

Allowing property owners to claim the ATI Exemption for decades would defeat
the legislature's intent of providing counties with a uniform mechanism of
reappraising properties to determine their fair market values and assessing taxes
accordingly. See S.C. State Ports Auth., 368 S.C. at 398, 629 S.E.2d at 629 ("In
construing statutory language, the statute must be read as a whole and sections
which are a part of the same general statutory law must be construed together and
each one given effect."); Duke Energy Corp., 415 S.C. at 355, 782 S.E.2d at 592
("[T]he [c]ourt should not concentrate on isolated phrases within the statute, but
rather, read the statute as a whole and in a manner consonant and in harmony with
its purpose.").

This result follows from two principles. First, the legislature intended all
purchasers would have a meaningful opportunity to claim the ATI Exemption. As
we have explained, the statute's text and evident purpose support this.

Second, we must read multiple statutes dealing with the same subject matter so that
they work together as long as it is possible to do so. This is true generally, and the
South Carolina Real Property Valuation Reform Act explicitly tells us that its
provisions are meant to complement other valuation statutes and that the Reform
Act gets priority if a conflict exists. S.C. Code Ann. § 12-37-3120 (2014); see also
Charleston County Assessor v. University Ventures, 427 S.C. 273, 290–91, 831
S.E.2d 412, 421 (2019). The ATI Exemption is a part of that act.

We are convinced there is no conflict between the ATI Exemption, the five-year
reassessment statute, and other statutes in this area. Section 12-60-2510(A)(1)
mandates that written notice of a five-year reassessment be sent to taxpayers by
October 1 of the year the reassessment is being implemented. Receiving the five-
year reassessment notice triggers the South Carolina Revenue Procedures Act. See
S.C. Code Ann. §§ 12-60-10 to -3390 (2014 and Supp. 2019). That act explains a
taxpayer wishing to lodge an objection to the reassessment must do so within
ninety days. See § 12-60-2510(A)(3). The ATI Exemption requires a taxpayer to
claim the exemption by providing notice before January 31. See § 12-37-3135(C)
(2014).

The natural result of reading these statutes together is that a taxpayer who
purchases qualifying property before an implementation year may claim the ATI
Exemption by January 31 of the implementation year or may also use the appeal
procedure in the Revenue Procedures Act. This ensures such a taxpayer will have
a meaningful opportunity to claim the ATI Exemption and honors the legislature's
intent that there be a uniform procedure for reassessing property.

The reassessment process has no effect on a taxpayer purchasing property during
an implementation year. As already noted, property tax liability looks backwards
to December 31 of the previous year. Someone purchasing property during an
implementation year would not receive the first property tax bill until the following
year. That taxpayer is entitled to claim the ATI Exemption, but may not wait until
after the next five-year reassessment.

CONCLUSION

For the foregoing reasons, the ALC's judgment in Taxpayers' favor is

AFFIRMED.

LOCKEMY, C.J., and GEATHERS, J., concur.